Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, “confgured’ is an apparent misspelling of “configured”. Also “a waste rate” is vague and ambiguous as it is unclear whether “waste” references total volume of retentate and/or pertains to or also pertains to another variable such as concerning unnecessary system leakage or production of filtered fluid.
	In claim 3, “addition of artificial cerebrospinal” is vague and lacks nexus, as it is unclear as to what volume of fluid or system component that such artificial substance is added and “one or more filtration parameter” is vague and also grammatically confusing (…filtration parameters” is suggested).
	In claim 4, “the threshold” lacks antecedent basis. Does such parameter concern volume or flow rate of permeate, retentate or waste?
	Claim 5 is vague as to what other fluid besides retentate is included in “waste fluid”.
	In claims 6 and 7, the clauses beginning “if” are indefinite, since it is unclear whether the corresponding recited processor configurations are positively recited, it is suggested that the claims be reworded along the lines of: “wherein the processor is 
	In claim 9, “the withdrawn volume of fluid” and “the returned volume of fluid” each lack antecedent basis.
	In claim 10, “duel” appears to be a mis-spelling of “dual”.
	In each of claims 11 and 15, “one or more sensor” is ambiguous (“one or more sensors” is suggested). Also, in claim 11, “a waste rate” is vague and ambiguous as it is unclear whether “waste” references total volume of retentate and/or pertains to or also pertains to another variable such as concerning unnecessary system leakage or production of filtered fluid.
	In each of claims 12 and 16, “maintain the waste rate less than a threshold” is ambiguous as to whether such threshold concerns maximum amount of waste rate, or concerns amount of influence.
	In each of claims 14 and 17, “artificial cerebrospinal” (where provided to?) and “filtration parameters” (plural) is vague and ambiguous and conflicts with “one or more parameters” (singular) filtration parameters.
 	In claim 19, “a waste rate” is vague and ambiguous as it is unclear whether “waste” references total volume of retentate from the first filter and/or pertains or also pertains to another variable such as concerning unnecessary system leakage or production of filtered fluid; and “the filtration system” lacks antecedent basis.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,632,237 in view of Janese patent 4,904,237. The instant claims and claims of ‘237 taken cumulatively, commonly recite a system for filtering materials from cerebrospinal fluid (CSF) of a human or animal subject comprising a tangential flow filter for filtering a volume of withdrawn CSF fluid and configured to filter the volume of CSF into a permeate and a retentate, structure (combiner) to return the permeate along a fluid pathway to the subject,  a second filter configured to receive flow from the retentate outlet of the first filter, and a processing unit configured to measure a waste rate of the filtration system.
The instant claims differ from the claims of ‘237 by requiring a catheter assembly including a 1st and a 2nd fluid pathway, and also the withdrawing and returning to be via a pump configured to withdraw the CSF fluid along the 1st pathway and return the permeate along the 2nd pathway. Such catheter and multipathway pump are taught by Janese in a system that exchanges CSF fluid with purified fluid, that is purified in a tangential membrane filter, and are withdrawn from a human subject and returned to the human subject through such catheter and multipathway pump (see particularly, the Abstract; column 4, line 26-58; column 6, lines 33-50 and column 7, lines 32-42). It would have been obvious to one of ordinary skill in the art of treating CSF fluid by purification of tangential filters, to have modified the system defined by the claims of ‘237, by including the instantly claimed catheter and multi-pathway pump, as taught by .
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/742,870 in view of Bissler et al PGPUBS Document US 2005/0126961 or Schick PGPUBS Document US 2002/0043487. The instant claims and claims of ‘237 taken cumulatively, commonly recite a system for filtering materials from cerebrospinal fluid (CSF) of a human or animal subject comprising a catheter assembly including a 1st and 2nd fluid pathway, tangential flow filter for filtering a volume of withdrawn CSF fluid and configured to filter the volume of CSF into a permeate and a retentate, and being in fluid communication with the pathways, pump configured to withdraw a volume of CSF fluid from the subject and transfer the volume to the filter along the 1st pathway and return the volume of fluid, portion of permeate) along the 2nd pathway.
The instant claims differ from the claims of ‘870 by requiring a processor or one or more sensors for measuring a waste rate of the filtration system. 
Bissler teaches a system for membrane filtering of subject patient body fluid being purified extracorporeally and being returned to a patient [0003, 0013-0015 and 0066] and in which a plurality of filtration parameters including plurality of waste rate parameters are being measured for drained fluid by volume sensor 78 providing input of data to controller or processor 12. It would have been obvious to one of ordinary skill in the art of purifying and returning CSF fluid for a subject patient, to have incorporated one or more sensors providing input data to a controller or processor into the Janese 
Schick teaches a recirculating tangential flow ultrafiltration system for biochemical processes [0002, 0009, 0029-0032] in which the retentate or waste rate of increase of volume or flow rate is sensed by at least reservoir volume level sensors 56 [0070, 0090-0092] providing input data to controller or processor component 41, 46 or 58 [0057, 0070, 0092]. It would have been obvious to one of ordinary skill in the art of purifying and returning CSF fluid for a subject patient, to have incorporated one or more sensors providing input data to a controller or processor into the Janese system, in order to ensure optimal rates of fluid flow through the filtration system, in order to efficiently remove pathogens and other undesired material more efficiently from the patient CSF fluid, or for measuring performance or quantity of leakage or accumulation of fluid containing contaminants of waste fluid, as taught by Bissler.
This is a provisional nonstatutory double patenting rejection.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Janese patent 4,904,237 in view of Lad et al PGPUBS Document US 20100305492 (Lad) and also one of Bissler et al PGPUBS Document US 2005/0126961 (Bissler) or Schick PGPUBS Document US 2002/0043487. Paragraph numbers of the applied PGPUBS Documents are identified with “[ ]” symbols. For independent claims 1 and 11, Janese discloses:
A system for filtering materials from cerebrospinal fluid (CSF) of a human or animal subject (column 2, line 50-column 3, line 54), the system comprising:
a catheter assembly 93/99 including a single, first fluid pathway and a second fluid pathway (column 2, line 44-column 3, line 32 and column 7, lines 32-67);
a tangential flow filter coupled to the catheter assembly, the tangential flow filter being in fluid communication with the first fluid pathway and being in fluid communication with the second fluid pathway (column 3, lines 14-40 and column 6, lines 34-53); and
a pump 16 configured to withdraw a volume of cerebrospinal fluid from the human or animal subject and transfer the volume of cerebrospinal fluid to the tangential flow filter along the first fluid pathway via a three-port valve 19 (column 4, lines 26-58); 

wherein the pump is configured to return at least a portion of the permeate to the human or animal subject along the second fluid pathway (column 4, lines 26-58). 
The claims firstly differ from Janese by requiring the catheter assembly to include a first fluid pathway directing fluid away from the patient or subject and a second fluid pathway directing fluid back to the patient with the pump fluidly communicating with both the 1st and 2nd pathways for respective outgoing and returning fluid.
 Lad teaches a system for purifying CSF fluid employing such catheter having such 1st and 2nd fluid channels [0088, 0104 and 0116] cooperating with one or more pumps having bidirectional functionality communicating with such catheter/cannula [0117] and also purifying the fluid by ultrafiltration [0118]. 
It would have been obvious to one of ordinary skill in the art of purifying and returning CSF fluid for a subject patient, to have replaced the single channel catheter/cannula of Janese with a dual fluid pathway catheter as taught by Lad, to facilitate purification of larger volumes of CSF fluid and enhanced by continuous flow and operation.
The claims also all differ from Janese by requiring a processor or one or more sensors for measuring a waste rate of the filtration system. 
Bissler teaches a system for membrane filtering of subject patient body fluid being purified extracorporeally and being returned to a patient [0003, 0013-0015 and 0066] and in which a plurality of filtration parameters including plurality of waste rate 
It would have been obvious to one of ordinary skill in the art of purifying and returning CSF fluid for a subject patient, to have incorporated one or more sensors providing input data to a controller or processor into the Janese system, in order to ensure optimal rates of fluid flow through the filtration system, in order to efficiently remove pathogens and other undesired material more efficiently from the patient CSF fluid, or for measuring performance or quantity of leakage or accumulation of fluid containing contaminants of waste fluid, as taught by Bissler.
Alternately, Schick teaches a recirculating tangential flow ultrafiltration system for biochemical processes [0002, 0009, 0029-0032] in which the retentate or waste rate of increase of volume or flow rate is sensed by at least reservoir volume level sensors 56 [0070, 0090-0092] providing input data to controller or processor component 41, 46 or 58 [0057, 0070, 0092]. 
Thus alternately, it would have been obvious to one of ordinary skill in the art of purifying and returning CSF fluid for a subject patient, to have incorporated one or more sensors providing input data to a controller or processor into the Janese system, in order to ensure optimal rates of fluid flow through the filtration system, in order to efficiently remove pathogens and other undesired material more efficiently from the patient CSF fluid, or for measuring performance or quantity of leakage or accumulation of fluid containing contaminants of waste fluid, as taught by Bissler.
Lad further teaches the rate of flow of CSF fluid being in the range of mL/minute such as 25 mL/minute for claims 4, 8, 13 and 18 [0033, 0034]; and specifically teaches 
Bissler further or specifically teaches: the processor configured for modifying one or more parameters of the system that influence the waste rate to be maintained at less than a within predetermined lower and upper limit or threshold for claims 2 and 12 [0073]; 
the parameter(s) including one or more of at least filtration parameters and flow rate of return of permeate for claims 3, 14 and 17 [0077, 0082, 0083]; 
the processor being configured to maintain the waste rate at which waste fluid is traveling to waste within a predetermined threshold by either upward or downward adjustment of system parameters responsive to parameters being lower or higher than the predetermined threshold for claims 5-7, 15 and 16 [0073, 0074]; 
and monitoring the waste rate being the difference between the withdrawn and returned volume of fluid over a period of time for claim 9 [0069, 0070, 0082, 0083].
Schick also further or specifically teaches: the processor configured for modifying one or more parameters of the system that influence the waste rate to be maintained at less than a safety limit or threshold for claims 2 and 12 [0070-0071, 0091]; 
the parameter(s) including one or more of at least filtration parameters and flow rate of return of permeate for claims 3, 14 and 17 [0092, 0093]; 
the processor being configured to maintain the waste rate at which waste fluid is traveling to waste within a predetermined set or safety limit or threshold by either upward or downward 
and monitoring the waste rate being the difference between the withdrawn and returned volume of fluid over a period of time for claim 9 [0073, 0074].
		ALLOWABLE SUBJECT MATTER
Claims 19 and 20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and Obviousness Double Patenting, set forth in this Office action.
Independent claims 19 and 20 would distinguish over U.S.C. 103 as being unpatentable over Janese patent 4,904,237 in view of Lad et al PGPUBS Document US 2010/0305492 (Lad) and also in view of Bissler et al PGPUBS Document US 2005/0126961 (Bissler) or Schick PGPUBS Document US 2002/0043487 in view of a recitation of a system for filtering materials from cerebrospinal fluid (CSF) of a human or animal subject the system comprising:
a catheter assembly including a single, first fluid pathway and a second fluid pathway and
a tangential flow first filter coupled to the catheter assembly, the tangential flow filter being in fluid communication with the first fluid pathway and being in fluid communication with the second fluid pathway, and a processing unit for calculating a waste rate of the filtration system and modifying one or more parameters of the system that influence the waste rate to be maintained with the further recitation of requiring a second filter having an intake and outlet, with the intake being coupled to the retentate outlet of the first filter and outlet in fluid communication with the catheter assembly.  
Of particular interest is Geiger et al patent 10,272,188 concerning a dual channel, multi-way pump utilized in a circuit for purifying CSF fluid.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
2/22/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778